40 So.3d 68 (2010)
Jose VEGA, Petitioner,
v.
UNITED AUTOMOBILE INSURANCE COMPANY, Respondent.
No. 3D10-1595.
District Court of Appeal of Florida, Third District.
July 7, 2010.
Lopez & Best and Virginia Best, for petitioner.
Michael J. Neimand, Miami, for respondent.
Before CORTIÑAS and ROTHENBERG, JJ., and SCHWARTZ, Senior Judge.
SCHWARTZ, Senior Judge.
This is a petition for second-tier certiorari in a case involving Personal Injury Protection benefits. The petition is denied on the authority of Ulloa v. United Automobile Insurance Co., 36 So.3d 184 (Fla. 3d DCA 2010); United Automobile Insurance Co. v. Eduardo J. Garrido, D.C., P.A., 22 So.3d 120 (Fla. 3d DCA 2009); United Automobile Insurance Co. v. Perez, 21 So.3d 886 (Fla. 3d DCA 2009); Partners in Health Chiropractic v. United Automobile Insurance Co., 21 So.3d 858 (Fla. 3d DCA 2009); United Automobile Insurance Co. v. Santa Fe Medical Center, 21 So.3d 60 (Fla. 3d DCA 2009) (en banc), petition for review pending, No. SC09-2100, proceedings stayed (Fla. Jan. 5, 2010); United Automobile Insurance Co. *69 v. Metro Injury & Rehab Center, 16 So.3d 897 (Fla. 3d DCA 2009).
Petition denied.